UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CENGAGE LEARNING, INC. et al,

 

Plaintiffs, 20cv769 (JGK)
- against - ORDER
UNDER SEAL
DOE 1 et al.,
Defendants.

 

JOHN G. KOELTL, District Judge:

For good cause shown, the Temporary Restraining Order in
this case is extended to midnight on February 26, 2020. The
hearing on the order to Show Cause for a Preliminary Injunction
and other relief is adjourned to February 24, 2020 at 4:00 PM.
Answering papers are due on February 18, 2020. Reply papers are
due on February 20, 2020. The plaintiffs must serve all papers
by February 13, 2020 and file proof of service by February 20,
2020.

SO ORDERED.

Dated: New York, New York
February 5, 2020

  

klcdoe-

John G. Koeltl
United States District Judge

 

Z

|

 
